PER CURIAM.
This matter coming before the court on default of appellant in paying estimated expense of printing the transcript of record as required by rule 19, and appellant being in default, and making no appearance in open court or response to notice issued that the default would be called to the attention of this court on June 30, 1941, ordered appeal herein dismissed for failure of appellant to comply with the provisions of rule 19 of the rules of this court, that a judgment be filed and entered accordingly, and that the mandate of this court in this cause issue forthwith.